Title: Agreement with James Donaldson, 29 September 1794
From: Washington, George
To: Donaldson, James


               
                  
                  [29 Sept. 1794]
               
               Memorandum of the allowance proposed to be made to James Donaldson, and what is expected from him
               
               
                  
                     400 lbs. of Porke
                     }
                      
                  
                  
                     200 do. Beef
                      
                  
                  
                     1000 Herrings
                      
                  
                  
                     200 Shad
                     per Annum
                  
                  
                     200 lbs. of midling flour
                      
                  
                  
                     20 bushels of Indian Meal or midlg flour equivalent
                      
                  
                  One hundred & twenty dolrs 
               
               To pay his, & families passage round to Mount Vernon, & furnish him with the use of Tools with which to work when there.
               To let him have the use of a house to live in, and the Garden adjoining, and also of a Cow to give him milk; or to allow him Provender, if he chuses to keep one himself.
               	And when necessity requires it, he may be absent a day, or so, but such times he thus takes to himself, or looses, it to be made up at the years end.
               James Donaldson is to find his own bedding & drink. He is to work from the time it is light enough in the morning, until twilight in the evening (with a proper allowance at his breakfast & dinner) wheresoever the business of the Farms at, or adjoining to Mount Vernon shall require. And if any of the Negro Carpenters belonging to the Estate should be committed to his care and management, he will use his best endeavours to keep them to their work, & instruct them in whatsoever he, or they, may be employed about.
               Fuel, carried to the house for the said Donaldson, is also to be allowed him—In witness of this agreement the parties have interchangeably set their hands this 29th day of Septr 1794.
               
                  Go: Washington
               
            